DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined 

under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. Parent No. US 10,334,309 B2 (Hereinafter “Guo”) in view of Browning et al. Pub. No.: US 2015/0142888 A1  (Hereinafter “Browning”).

	Regarding Claim 1, Guo discloses a bullet-screen comment display method, comprising: 
	obtaining a number of bullet-screen comments corresponding to a display page of a current display interface (see col.4, lines 47-51: the browser may obtain the dynamic WebVTT file once every other preset time interval. Optionally, the WebVTT obtained each time may include text track information corresponding to all comment information within a most recent time interval. Examiner Note: each text track object corresponding to a piece of bullet screen information. The bullet screen information may be comment information of other users and/or a current user on the online video (col.3, lines 43-47)); 
 	determining, based on the number of the bullet-screen comments, a bullet-screen comment number to be displayed in the current display interface (see col.13, lines 27-31: the step of displaying bullet screen information on the online video according to the WebVTT file may include: creating at least one text track object according to the WebVTT file, each text track object corresponding to a piece of bullet screen information, see col,13, lines 34-41: the step of creating at least one text track object according to the WebVTT file may include: reading, from the WebVTT file, at least one piece of text track information and attribute information corresponding to each piece of text track information, the attribute information including any one or any combination of display style information, display time information, and display position information and see col 13, lines 48-53: the display position information includes either one or both of a display position represented by a row number and/or a column number and a display position represented by a percentage, one display position corresponding to the occurrence time position information,); 
	displaying the bullet-screen comment number in the current display interface (see fig.3 and  col 7, lines 65-67: the text track object is displayed, in the bullet screen form, on the online video 44); and 
	displaying, in response to a bullet-screen comment display operation by a user for the display page, the bullet-screen comments of the display page (see col.7, lines 51-62: The server 420 receives the comment information sent by each user, and generates, in real time, a WebVTT file according to the comment information. A file name of the WebVTT file may be 1.vtt. Then, each electronic device 440 loads the WebVTT file from the server 420 by using a text track tag in a process of playing the online video 44, creates or converts the text track information in the WebVTT file into a text track object by using a Java program in the web page 42, and operates the Java program to display the text track object in the WebVTT file to be displayed, in a bullet screen form, on the online video 44).
	Guo fails to explicitly disclose:
	comment number value

	in analogous art, Browning teaches:

	comment number value (seefig.2C and  paragraph [0057]: identified comment groups are then analyzed to determine their relevance to the associated user comments shown in section 250. In particular, in this example, the frequency is determined for each identified comment group that the associated user comments in section 250 are included within that comment group. As an example, information 260 illustrates that 10,000 user comments have been identified as being associated with the "President Obama" category in section 250 (although only a small fraction are shown in section 250). ….)
	Therefore, it would have been obvious to one ordinary skill in the art before the 
effective filing date of the claimed invention to modify the method of Guo with the 
teaching as taught by Browning in order to  analyze user-supplied information from one or more time periods to determine particular categories of interest for those time periods and to identify inter-category relationships for those time periods based on the user-supplied information associated with those categories.

	Regarding Claim 2, Guo in view of Browning disclose the method as discussed in the rejection of claim 1. Guo further discloses during displaying the bullet-screen comments of the display page (see fig.5): hiding the bullet-screen comment; and/or in response to receiving a bullet-screen comment hiding operation by the user for the display page, hiding the displayed bullet-screen comments, and displaying the bullet-screen comment number (see fig.3,step 308 and col. 6, lines 62-64). On the other hand, Browning discloses displaying comment number value (see paragraph [0027]).

	Regarding Claim 3, Guo in view of Browning disclose the method as discussed in the rejection of claim 1. Guo further discloses wherein the obtaining the number of the bullet-screen comments corresponding to the display page of the current display interface comprises: obtaining, when the display page comprises at least two display pages (see col.10, lines 6-15), numbers of bullet-screen comments corresponding to the at least two display pages (see col.10, lines 6-15); and wherein the determining, based on the number of the bullet-screen comments (see fig.5), the bullet-screen comment number to be displayed in the current display interface comprises: determining, based on a number of the bullet-screen comments corresponding to each of the at least two display pages when the display page comprises the at least two display pages (see col.10, lines 6-15), the bullet-screen comment number to be displayed in the current display interface  (see fig.5). On the other hand, Browning discloses displaying 
 comment number value (see paragraph [0027]).

	Regarding Claim 4, Guo in view of Browning disclose the method as discussed in the rejection of claim 3. Guo in view of Browning disclose wherein the determining, based on the number of the bullet-screen comments corresponding to each of the at least two display pages, the bullet-screen comment number value to be displayed in the current display interface comprises: determining the number of the bullet-screen comments corresponding to each of the at least two display pages respectively as the bullet-screen comment number to be displayed in the current display interface (see col.13, lines 27-31 and col 13, lines 48-53); and/or determining the numbers of the bullet-screen comments corresponding to the at least two display pages as the bullet-screen comment number (see col.13, lines 27-31 and col 13, lines 48-53).
On the other hand, Browning discloses determining the number of the comments corresponding to each of the at least two display pages respectively as the comment number value to be displayed in the current display interface (see paragraph [0027]); and/or determining a sum of the numbers of the  comments corresponding to the at least two display pages as the  comment number value (see paragraphs [0041] and  [0069).
	Regarding Claim 5, Guo in view of Browning disclose the method as discussed 

in the rejection of claim 3. Guo disclose wherein the determining, based on the number of the bullet-screen comments corresponding to each of the at least two display pages (see col.13, lines 27-31 and col 13, lines 48-53), Guo in view of Browning  disclose the bullet-screen comment number value to be displayed in the current display interface (see “Guo” col.13, lines 27-31 and col 13, lines 48-53)  and (see “Browning” paragraph [0027]) comprises: Guo further discloses determining the bullet-screen comment number based on the number of the bullet-screen comments corresponding to each of the at least two display pages and a display region of each of the at least two display pages (see col.13, lines 27-31 and col 13, lines 48-53). On the other hand, Browning discloses comment number value (see paragraph [0027]).

	Regarding Claim 6, Guo in view of Browning disclose the method as discussed 

in the rejection of claim 5. Guo in view of Browning disclose wherein the determining the bullet-screen comment number value based on the number of the bullet-screen comments corresponding to each of the at least two display pages and the display region of each of the at least two display pages (see “Guo” col.13, lines 27-31 and col 13, lines 48-53)  and (see “Browning” paragraph [0027]) comprises: obtaining the number of the bullet-screen comments corresponding to each of the at least two display pages and the display region of each of the at least two display pages (see “Guo” col.7, lines 51-62); and determining the bullet-screen comment number based on position information of the display region of each of the at least two display pages in a display area of a client and the number of the bullet-screen comments corresponding to each of the at least two display pages (see col.13, lines 27-53). On the other hand, Browning discloses comment number value (see paragraph [0027]).

	Regarding Claim 7, Guo in view of Browning disclose the method as discussed 

in the rejection of claim 5. Guo in view of Browning disclose wherein the determining the bullet-screen comment number value based on the number of the bullet-screen comments corresponding to each of the at least two display pages and the display region of each of the at least two display pages (see “Guo” col.13, lines 27-53)  and (see “Browning” paragraph [0027]) comprises: obtaining the number of the bullet-screen comments corresponding to each of the at least two display pages and the display region of each of the at least two display pages (see col.13, lines 27-53); and determining the bullet-screen comment number based on a ratio of the display region of each of the at least two display pages to the display page and the number of the bullet-screen comments corresponding to each of the at least two display pages (see col.13, lines 27-53). On the other hand, Browning discloses comment number value (see paragraph [0027]).

	Regarding Claim 8, Guo in view of Browning disclose the method as discussed 

in the rejection of claim 4. Guo in view of Browning disclose wherein when the number of the bullet-screen comments corresponding to each of the at least two display pages is determined respectively as the bullet-screen comment number value to be displayed in the current display interface, the displaying the bullet-screen comment number value in the current display interface (see “Guo” col.13, lines 27-53) and (see “Browning” paragraph [0027]) comprises: displaying at least one of bullet-screen comment number corresponding to each of the at least two display pages in the current display interface (see “Guo” col.13, lines 27-53); and the displaying the bullet-screen comments of the display page in response to the bullet-screen comment display operation by the user for the display page comprises: displaying bullet-screen comments of the target page in response to a bullet-screen comment display operation by the user for a target page in the display page (see “Guo” col.13, lines 27-53). On the other hand, Browning discloses comment number value (see paragraph [0027]).

	Regarding Claim 9, Guo in view of Browning disclose the method as discussed 

in the rejection of claim 1. Guo in view of Browning disclose wherein the displaying the bullet-screen comment number value in the current display interface comprises: displaying a bullet-screen comment number display operation region in a predetermined region of the current display interface (see “Guo” col.13, lines 27-53); and displaying the bullet-screen comment number value in the predetermined region in response to an operation by the user in the bullet-screen comment number display operation region (see “Guo” col.13, lines 27-53). On the other hand, Browning discloses comment number value (see paragraph [0027]).

	Regarding Claim 10, Guo discloses an electronic device, comprising: 
	one or more processors (see fig.9: one or more processors 180); 
	a memory (see fig.9: memory 120); and 
	one or more applications stored in the memory and configured to be executed by the one or more processors to (see col.13, lines 15-20: The one or more programs are stored in the memory and configured to be executed by one or more processors) perform the bullet-screen comment display method as discussed in the rejection of independent claim 1.

	Regarding Claim 11, the claim is being analyzed with respect to the discussion being made in claim 2.

	Regarding Claim 12, the claim is being analyzed with respect to the discussion being made in claim 3.

	Regarding Claim 13, the claim is being analyzed with respect to the discussion being made in claim 4.

	Regarding Claim 14, the claim is being analyzed with respect to the discussion being made in claim 4.

	Regarding Claim 15, the claim is being analyzed with respect to the discussion being made in claim 9.

 	Regarding Claim 16,  the claim is directed toward embody the method of claim 1 in  “computer storage medium”. It would have been obvious to embody the procedures of  Guo in view of Browning discussed with respect to claim 1 in  “computer storage medium” in order that the instructions could be automatically performed by a processor.

 	Regarding Claim 17,  the claim is directed toward embody the method of claim 2 in  “computer storage medium”. It would have been obvious to embody the procedures of  Guo in view of Browning discussed with respect to claim 2 in  “computer storage medium” in order that the instructions could be automatically performed by a processor.
	
 	Regarding Claim 18,  the claim is directed toward embody the method of claim 3 in  “computer storage medium”. It would have been obvious to embody the procedures of  Guo in view of Browning discussed with respect to claim 3 in  “computer storage medium” in order that the instructions could be automatically performed by a processor.

 	Regarding Claim 19,  the claim is directed toward embody the method of claim 4 in  “computer storage medium”. It would have been obvious to embody the procedures of  Guo in view of Browning discussed with respect to claim 4 in  “computer storage medium” in order that the instructions could be automatically performed by a processor.

	Regarding Claim 20,  the claim is directed toward embody the method of claim  5 in “computer storage medium”. It would have been obvious to embody the procedures of  Guo in view of Browning discussed with respect to claim 5 in  “computer storage medium” in order that the instructions could be automatically performed by a processor.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.T./



							/ALAZAR TILAHUN/							Primary Examiner, Art Unit 2424